PER CURIAM ORDER
The Court having considered and granted the petition for writ of certiorari in the above-captioned case, it is this 14th day of October, 2003,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, summarily affirmed in part and reversed in part, and the case is remanded to the Court of Special Appeals with directions to reverse the drug paraphernalia conviction. See Dickerson v. State, 324 Md. 163, 596 A.2d 648 (1991). Costs in this Court and in the Court of Special Appeals to be paid by Caroline County.